Name: Council Regulation (EEC) No 2384/79 of 29 October 1979 amending both the Common Customs Tariff in respect of wines and Annex V to Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 79 Official Journal of the European Communities No L 274/9 COUNCIL REGULATION (EEC) No 2384/79 of 29 October 1979 amending both the Common Customs Tariff in respect of wines and Annex V to Regulation (EEC) No 337/79 on the common organization of the market in wine tion (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (4 ), as last amended by Regu ­ lation (EEC) No 882/79 (5 ), should accordingly be amended ; whereas the conversion into ECU of the units of account in which the customs duties are fixed should be effected by means of a coefficient of 1-208953 ; whereas, for practical reasons, the result obtained should be rounded off ; Whereas Annex V to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (6), as amended by Regula ­ tion (EEC) No 1303/79 ( 7), amends the Common Customs Tariff, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (3) provides that amounts fixed in units of account for the purposes of the common agricultural policy shall be expressed in ECU ; whereas the customs duties for wines falling within subheading 22.05 C of the Common Customs Tariff are elements of the common price level for imported wines ; whereas the customs duties should be expressed in ECU and the exchange rate to be applied for conversion into national currency should be that applicable under the common agricultural policy ; whereas Council Regula HAS ADOPTED THIS REGULATION : Article 1 Subheading 22.05 C of both the Annex headed 'Common Customs Tariff to Regulation (EEC) No 950/68 and Annex V to Regulation (EEC) No 337/79 is hereby replaced by the following : Rate of duty 'Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding : a) Two litres or less b) More than two litres 14-5 ECU per hi (a ) (b ) 10.9 ECU per hi (a) (b) 10.9 ECU per hi (b) (a) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty . (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall , notwithstanding General Rule C3 contained in Part I , Section I , be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy . ( «) OJ No L 172, 22 . 7 . 1968 , p. 1 . (') OJ No C 196, 3 . 8 . 1979, p . 5 . (5 ) OJ No L 111 , 4 . 5 . 1979 , p . 14 . (2 ) OJ No C 266, 22 . 10 . 1979, p . 51 . (6) OJ No L 54, 5 . 3 . 1979, p . 1 . (3) OJ No L 84, 4. 4. 1979, p . 1 . ( 7) OJ No L 162, 30 . 6 . 1979, p . 28 . No L 274/ 10 Official Journal of the European Communities 31 . 10 . 79 \ Rate of duty Heading Number Description Autonomous % or levy (L) Conventional % 1 2 3 4 22.05 (cont 'd) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol , in containers holding : a) Two litres or less b) More than two litres III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a) Two litres or less : 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel (c) 2. Other b) More than two litres : 1 . Port, Madeira, sherry and Setubal muscatel (c) 2. Tokay (Aszu and Szamorodni) (c) 3 . Other IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , in containers holding : a) Two litres or less : 1 . Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel (c) 2. Other b) More than two litres : 1 . Port, Madeira, sherry and Setubal muscatel (c) 2 . Tokay (Aszu and Szamorodni) (c) 3 . Other V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : a) Two litres or less b) More than two litres 16.9 ECU per hi (a ) (b ) 13.3 ECU per hi (a ) (b ) 18.1 ECU per hi (b) 20.6 ECU per hi (a ) (b ) 14.5 ECU per hi (b) 14.5 ECU per hi (b) 16.9 ECU per hi (a ) (b ) 19.3 ECU per hi (b) 23 ECU per hi (a ) (b ) 15.7 ECU per hi (b) 15 7 ECU per hi (b) 23 ECU per hi ( a ) ( b ) 1.93 ECU per hi and per % vol + 12.1 ECU per hi (a) (b) 1.93 ECU per hi and per % vol (a) (b) 13.3 ECU per hi (b) 16.3 ECU per hi (b) 13.3 ECU per hi (b) 17.5 ECU per hi (b) 23 ECU per hi (b) 14.5 ECU per hi (b) 23 ECU per hi (b) (a) In certain conditions a countervailing tax is provided for in respect of certain products in addition to the customs duty. (b) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall , notwithstanding General Rule C3 contained in Part I , Section I , be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy . (c) Entry under this subheading is subject to conditions to be determined by the competent authorities .' 31 . 10 . 79 Official Journal of the European Communities No L 274/ 11 Article 2 This Regulation shall enter into force on 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1979 . For the Council The President B. LENIHAN